                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         NORTHERN DIVISION
                          NO. 2:15-CR-9-1H


UNITED STATES OF AMERICA,            )
                                     )
                                     )
                                     )
     v.                              )
                                     )
                                                      ORDER
                                     )
LANN CLANTON,                        )
                                     )
     Defendant.                      )
                                     )



     This matter is before the court on defendant’s letter, which

this court construes as a motion seeking release from imprisonment

due to the COVID-19 pandemic [DE #933].           The court acknowledges

the fear and anxiety being experienced by the general public, and

in particular, by those confined to prison during this pandemic.

However,   defendant   has   shown   no   legal   basis   for   his   motion.

Therefore, the motion for release is DENIED.

     This 6th day of May 2020.




                             __________________________________
                             Malcolm J. Howard
                             Senior United States District Judge

At Greenville, NC
#26




       Case 2:15-cr-00009-H Document 934 Filed 05/06/20 Page 1 of 1
